Citation Nr: 0819015	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for Ménière's disease.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to a rating for total disability due to 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.H.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
1997 and July 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The September 
1997 rating decision denied service connection for Ménière's 
disease.  The July 1999 rating decision denied service 
connection for PTSD and entitlement to a TDIU rating.  

The Board notes that, in November 2007, the veteran filed an 
application for aid and attendance benefits.  This claim has 
not yet been developed by the RO.  Thus, the claim is 
REFERRED to the RO for appropriate action. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although a remand will further delay adjudication of the 
veteran's claims, the Board finds that a remand is warranted 
so that VA may comply with its duty to assist in development 
of the record.  The Board regrets that this additional 
development had not been completed previously.

Specifically, the Board observes that a March 1992 VA 
treatment record indicates that the veteran was applying for 
Social Security Administration (SSA) benefits, and subsequent 
records confirm that she is receiving SSA disability 
benefits.  The records relating to her application and award 
of these benefits are not associated with the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, VA must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Thus, the Board must remand the appeal so 
VA may fulfill its duty to assist by requesting records from 
SSA.

As for the claim for a TDIU rating, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The threshold determination for eligibility for a 
TDIU rating is based on the rating evaluations assigned to 
service-connected disabilities.  Consequently, the claim for 
a TDIU rating is inextricably intertwined with the service 
connection claims, and the claim of entitlement to a TDIU 
rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
veteran's application and award of SSA 
benefits (claim filed around 1992).  
All requests and responses, positive 
and negative, should be associated with 
the claims file.

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims for service connection for 
Ménière's disease and PTSD and 
entitlement to a TDIU rating should be 
readjudicated, to include all evidence 
received since the March 2008 
supplemental statement of the case.  
The veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



